In the Supreme Court of Georgia



                                Decided: November 2, 2021



    S22Y0085. IN THE MATTER OF MONTE KEVIN DAVIS.

     PER CURIAM.

     This disciplinary matter is before the Court on special master

Jo Carol Nesset-Sale’s report and recommendation, in which she

recommends that this Court accept the Second Amended Petition for

Voluntary Discipline filed by Respondent Monte Kevin Davis (State

Bar. No. 212065), after the filing of a formal complaint, see Bar Rule

4-227 (c), and impose a public reprimand for Davis’s admitted

violation of Rule 3.1 (a) of the Georgia Rules of Professional Conduct,

see Bar Rule 4-102 (d). We agree that a public reprimand is

appropriate under the circumstances of this case.

     As recounted by the special master, Davis admitted that he

sent a text message to a former client (the “grievant”) in an attempt

to coerce her into discussing with him a domestic dispute that had
blossomed into a legal matter in which Davis was acting on behalf

of the grievant’s domestic partner, who also was a friend and a

former client of Davis’s. In the text message, Davis indicated that he

was aware of the grievant’s status as an “illegal alien”; threatened

that he would call the U.S. Immigration and Customs Enforcement

(“ICE”) and have the grievant “picked up” if she refused to call him

back; and advised the grievant that he was aware of her address.

     Based on this text message, the State Bar filed a Formal

Complaint against Davis alleging violations of Rules 1.6, 1.8 (b), 1.9

(c), and 3.1 (a) of Georgia Rules of Professional Conduct. Rather than

answer the complaint, Davis filed a petition for voluntary discipline

admitting a violation only of Rule 3.1 (a) and requesting a public

reprimand. After some discussions with the Bar, Davis amended his

petition twice to add additional information about his prior

disciplinary history and about the basis for his knowledge of the

grievant’s immigration status.




                                  2
     In his second amended petition, Davis, who became a member

of the Bar in 1994, admitted that he was personal friends of the

grievant’s domestic partner; that he had consulted with that man

regarding several business and family matters over the last 13

years; that he was aware that the grievant and her domestic partner

had been involved in a long-term, tumultuous personal relationship

and had a child together; that he represented the grievant in 2008

or 2009 in connection with a matter arising from a traffic accident;

that he learned, through his social relationship with the grievant’s

domestic partner, that the grievant was an undocumented

immigrant; that beginning in May 2018, after the domestic partner

contacted him about an incident involving the grievant, he tried to

contact her in an effort to amicably resolve the dispute, but was

unsuccessful; that he subsequently became aware that the grievant

alleged that the incident involved criminal violence against her by

her domestic partner; that he still believed he could mediate the

dispute between them; and that, toward that end and in an effort to

have the grievant contact him, he sent her the above-described text

                                 3
message on behalf of the domestic partner. Davis admits that

sending the text was impulsive, reckless, and inconsiderate, but

avers that he did not intend to scare the grievant (although he

concedes that in hindsight he “realize[s] how that text may’ve caused

her emotional distress”) and that he did not share the information

contained in the text with anyone other than the grievant.

     After considering the petition, the special master determined

that the admitted facts were sufficient to authorize the conclusion

that Davis committed a violation of Rule 3.1 (a) (“[A] lawyer shall

not . . . take . . . action on behalf of a client when the lawyer knows

or when it is obvious that such action would serve merely to harass

or maliciously injure another.”). The special master noted that Davis

had asserted in his petition that he did not technically “represent”

the domestic partner at the time he sent the text, but found that

assertion to be at odds with the other evidence, including Davis’s

admission that he had consulted with the domestic partner on

several business and family matters over the years and the language

of the text itself, which suggested that Davis was acting on behalf of

                                  4
the domestic partner. The special master further found that the

language of the text and the surrounding circumstances established

that sending the text served merely to harass or maliciously injure

the grievant, as the reference to her immigration status and the

threat to call immigration services had no connection to the domestic

violence allegations the grievant had leveled against her partner or

the concomitant personal dispute that Davis claimed he was trying

to mediate.

     Next, the special master concluded that a public reprimand—

the maximum sanction for a violation of Rule 3.1 (a)—was the

appropriate level of discipline for Davis’s violations given the ABA

Standards for Imposing Lawyer Discipline, see In the Matter of

Morse, 266 Ga. 652, 653 (470 SE2d 232) (1996). The special master

then considered the factors in aggravation and mitigation of

discipline. Although Davis admitted that he had three instances of

prior discipline,1 neither the Bar nor the special master attempted


     1 Davis admitted that he had received an Investigative Panel Reprimand
in July 2011 for failing to file a sworn response to an Investigative Panel

                                    5
to use Davis’s prior disciplinary history as an aggravating factor, see

ABA Standard 9.22 (a), or to trigger the recidivist provisions of the

Bar Rules, see Bar Rule 4-103, noting that the conduct underlying

his prior offenses was different in kind from the current offense and

that the prior offenses were remote in time. See In the Matter of

Levine, 303 Ga. 284, 287 (811 SE2d 349) (2018) (remoteness of prior

offenses is mitigating). Nevertheless, the special master found in

aggravation that Davis acted with a dishonest motive (albeit not for

personal gain or enrichment); that the victim of his conduct was

vulnerable to his threats due to her undocumented status; and that

Davis had substantial experience in the practice of law. See ABA

Standard 9.22 (b), (h), and (i). In addressing whether to apply the

aggravating factor of “multiple offenses,” see ABA Standard 9.22 (d),

the special master noted that, although the Bar brought other

charges against Davis as a result of his sending this text, all parties



inquiry and that he had received two Formal Letters of Admonition, one in
October 2008 for failing to file a sworn response to an Investigative Panel
inquiry and another in September 2010 for failing to return a client’s file and
“failing to include [his] name in his trade name.”

                                      6
agreed that the case could be resolved through Davis’s admission

that he violated Rule 3.1 (a).

     In mitigation, the special master found that Davis made full

and free disclosure to the disciplinary board and displayed a

cooperative attitude during these proceedings; that he had

expressed in his petition genuine remorse for his conduct; and that

his prior offenses were remote in time. See ABA Standard 9.32 (e),

(l), and (m). In declining to apply the mitigating factor of “personal

and emotional problems,” the special master took note of the various

personal and professional problems Davis has experienced because

of the COVID pandemic and the pendency of this matter, but

observed that he had provided no evidence that he was suffering

from any personal or emotional problems at the time of the

underlying conduct. See ABA Standard 9.32 (c). Similarly, the

special master noted that, although Davis had apologized for his

actions, he was not entitled to application of the mitigating factor of

“timely good faith effort to make restitution,” because he did not

apologize until after this matter had been initiated. See ABA

                                  7
Standard 9.32 (d). Thus, the special master recommend that this

Court accept Davis’s petition for voluntary discipline and impose a

public reprimand for his admitted violation of Rule 3.1 (a).

     Having reviewed the record, the Court agrees that the

imposition of a public reprimand is an appropriate sanction in this

matter. Accordingly, we accept the petition for voluntary discipline

and direct that Monte Kevin Davis receive a public reprimand in

accordance with Bar Rules 4-102 (b) (3) and 4-220 (c) for his

admitted violation of Rule 3.1 (a).

      Petition for voluntary discipline accepted. Public reprimand.
All the Justices concur.




                                  8